United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-1321
                                ___________

Reginald L. Cobbins,                 *
                                     *
            Appellant,               *
                                     * Appeal from the United States.
      v.                             * District Court for the
                                     * Western District of Missouri.
Engineered Plastic Components,       *
                                     * [UNPUBLISHED]
            Appellee,                *
                                     *
Dave Arnold; John Johnson; Chuck     *
Aust; Glenda Shackelford; Randy      *
Nelson; Chris Ross,                  *
                                     *
            Defendants.              *
                                ___________

                          Submitted: August 23, 2011
                             Filed: August 29, 2011
                              ___________

Before MURPHY, ARNOLD and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

    Reginald Cobbins appeals following the district court’s1 adverse grant of
summary judgment in his employment-discrimination action.


      1
      The Honorable Nanette K. Laughery, United States District Judge for the
Western District of Missouri.
      Engineered Plastic Components has moved to dismiss this appeal based on the
form of Cobbins’s brief on appeal, and this court denies the motion.

       After careful de novo review of the merits of the appeal, see Anderson v.
Larson, 327 F.3d 762, 767 (8th Cir. 2003), this court affirms. Cobbins’s
discrimination and retaliation claims fail because the undisputed evidence showed he
did not suffer an adverse employment action, see Gilbert v. Des Moines Area Cmty.
Coll., 495 F.3d 906, 917 (8th Cir. 2007), Phillip v. Ford Motor Co., 413 F.3d 766, 768
(8th Cir. 2005). His hostile-work-environment claim fails, because the undisputed
evidence showed, among other things, that EPC took appropriate remedial action, see
Jenkins v. Winter, 540 F.3d 742, 749 (8th Cir. 2008). Cobbins’s remaining arguments
are either not properly before us, or are meritless and do not need further discussion.

      This court affirms. See 8th Cir. R. 47B.
                     _________________________________




                                         -2-